FILED

UNITED STATES ])ISTRICT COURT

FoR THE MSTR!CT oF CoLUMB1A MAY l 3 3m
C|erk, U.S. District & Bankruptcy
Courts for the District of Columbia

Craig, )
)
Plaintiff, )
)

v. ) Civil Action N0.

O*i »*4
_ > 10 0 17 1

Monlca Ball et al., )
)
Defendants. )

MEMORAND\UM OPINION

Plaintiff Craig (no last name) has filed an application to proceed without prepayment of
fees and a pro se complaint The application will be granted and the complaint will be dismissed
as frivolous.

Craig, who identifies himself as a temporary resident Saint Elizabeth’s Psychiatric
Hospital, brings this suit against Monica Ball, the Concierge in the apartment house where Craig
lived in l\/Iarch 2006, unnamed tenants who complained about him, the apartment house, the
corporate owner of the apartment house, and the chairman of the board of directors of the
corporate owner. Complaint at l. He alleges that in March 2006, Ball assaulted him with a
baseball bat when he was "one month without rny disabled life saving psychotropic medication,
Paxil," was "in extreme life-threatening withdrawal," and was "attempting against all
monumental adversity to get . . . to the emergency room of the Washington Hospital Center to
check [him]self into the Psychiatric Ward . . . under the expert care" of his psychiatrist. Id. il 3.
Allegedly, Ball, the concierge, citing instructions by the property’s manager (not a defendant in

this case), refused to let Craig use the telephone at the concierge desk to summon a taxi, at which

point Crai g experienced "an extreme panic anxiety attack." Id. Ball allegedly hit him on the
head with a baseball bat while two other men _ allegedly the apartment house’s maintenance
man and the Administrative Director of the American Civil Liberties Union -- held his arms
behind his back. Id. 1111 2-3. Craig also alleges that the two men and Ball later lied to the police
about the incident. Id. Craig conclusorily alleges that Ball’s refusal to let him use the telephone
was "in retaliation against my ongoing complaints," under the Americans with Disabilities Act of
l990, 42 U.S.C. § l2l0l et seq., the Fair Housing Act of l988, 42 U.S.C. § 3601 et seq., and the
District of Columbia Human Rights Act, D.C. Code § 2-1401.01 et seq. Complaint1l3.
This complaint warrants dismissal because it appears to arise from "factual contentions

[that] are clearly baseless" and "describ[e] fantastic or delusional scenarios." Neitzke v.
Wz`lliams, 490 U.S. 319, 327-28 (1989) (deterrnining that courts have the "unusual power to
pierce the veil of the complaint’s factual allegations and dismiss those claims whose factual
contentions are clearly baseless"). Accordingly, this complaint will be dismissed as frivolous.
See 28 U.S.C. § l9l5(e)(2)(B)(ii).

A separate order accompanies this memorandum opinion.

_,¢§oaé/

S`t/ates District Judge

  

Date:  @é/ ).0/@ j